Citation Nr: 0309470	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  02-01 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a left knee disability.


WITNESSES AT HEARING ON APPEAL

Appellant and O.J.K.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
January 1946.  This appeal comes before the Board of 
Veterans' Appeals (Board) on appeal from a May 2001 rating 
decision of the Department of Veterans Affairs (VA), Seattle, 
Washington, regional office (RO).

The veteran testified before the undersigned at a hearing in 
Seattle, Washington, in July 2002.


REMAND

In December 2002, the Board undertook additional development 
with respect to the issue on appeal pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2)).  Pursuant to that 
development, a VA examination of the veteran was conducted in 
January 2003.  At the examination, the veteran indicated that 
he may have some copies of medical records from his military 
service at home.  

The Federal Circuit in Disabled American Veterans v. 
Secretary of Veterans Affairs (Nos. 02-7304, -7305, -7316, 
2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003). 
invalidated 38 C.F.R. § 19.9(a)(2), and (a)(2)(ii), which was 
a portion of the Board's development regulation.  Because the 
Board has secured additional medical records in this case 
under the authority of this particular regulation, which is 
no longer valid, due process requirements make it necessary 
to remand this case for original consideration of this 
evidence by the RO.  Additionally, the veteran should be 
contacted and requested to submit copies of any service 
medical records in his possession.  Accordingly, this case is 
remanded to the RO for the following additional development:

In order to ensure due process, this case must be REMANDED 
for the following: 

1.  Review the claims file and ensure 
that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45620-32 (August 29, 2001) 
(codified at 38 C.F.R. § 3.159).

2.  Contact the veteran and request that 
he submit copies of any service medical 
records in his possession.  Associate any 
records obtained with the claims folder.

3.  Thereafter, if the claim on appeal 
remains denied, the veteran should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations, including the 
report of the January 2003 VA examination 
and the Veterans Claims Assistance Act of 
2000.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




